Moese, J.
This case has formerly been before this Court, and will be found reported in 52 Mich. 383.
The members of the Court who sat in the case then are all agreed that the case as now brought here does not essentially differ in any of its material features from the first record in this Court. They consider that the opinion in 52 Mich, disposes of the case upon the merits against the plaintiff.
- After a careful examination of the present record, not haying been a member of the Court when the case was first presented here, I am also satisfied that the plaintiff was not entitled to recover upon the facts, and that the court below was right in taking the case from the jury. The facts are sufficiently stated in 52 Mich., and I could not add, if I wishecl to do so, anything of interest or value to the opinion *90of the present Chief Justice filed in that ease. See Abernethy v. Van Buren Tp., 52 Mich. 383.
The judgment of the circuit court for the county of Wayne, in favor of the defendant, is affirmed, with costs.
The other Justices concurred.